SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials HECLA MINING COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: April 5, 2010 Dear Fellow Shareholders: I am pleased to invite you to attend the Annual Meeting of Shareholders of Hecla Mining Company to be held on Friday, May 21, 2010, at 10:00 a.m., Pacific Daylight Time, at The Salvation Army, Coeur d’Alene Ray and Joan Kroc Corps Community Center, located at 1765 W. Golf Course Road, Coeur d’Alene, Idaho. The Corporate Secretary’s formal notice of the meeting and the Proxy Statement appear on the following pages and describe the matters expected to come before the meeting. For the second year, we have elected to take advantage of the Securities and Exchange Commission “e-proxy” rules allowing us to furnish proxy materials through the Internet. By using e-proxy rules, we can expedite shareholders’ receipt of our proxy materials, while lowering the costs for printing and delivery, as well as reducing the environmental impact.
